DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation
“a laser generating laser” in claim 1
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, the limitations 
“A flexible self-adaptive composite carbon brush type electromagnetic composite field synchronous laser cladding device, herein comprises an electromagnetic field synchronous coupling module for machining the part to be processed, a mechanical arm for driving the electromagnetic field synchronous coupling module to move and a laser generating laser” should read “A flexible self-adaptive composite carbon brush type electromagnetic composite field synchronous laser cladding device, , and a laser is configured for generating laser”;
“and the ends, located on the same side, of the two U-shaped iron cores” should read “
“and the intersection point of the connecting line” should read “
“and a cooling part used for cooling the electromagnetic coils” should read “.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-10, the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim 1 recites the limitations 
"the part to be processed" in line 3;
“the input tube” in line 11;
“the output tube” in line 12;
“the lower end outlet of the output tube” in line 13;
“the front side and the rear side” and “the radial direction” in line 16;
“the two ends of the U-shaped iron core” in line 19;
“the two ends of the central column” in line 22;

“the two iron core heads” in line 29;
“the axial direction” in line 30;
“the central axis” in line 32;
“the outer end of the iron core head body” and “the inner end of the iron core head body” in line 34;
“the intersection point of the connecting line of the central axis of the two iron core heads and the extension line of the central axis of the output tube is defined as the origin of coordinates” in lines 38-39;
“the y-axis” in line 42;
“the z-axis” in line 43;
“the front-and-back direction” and “ the left-and-right direction” in line 44;
“the vertical direction” and “the end close to the output tube an located in the middle“ in line 45;
“the end far away from the output tube” and “the two sets of magnetic field generating modules” in line 46;
“the included angle” in line 47;
“the material and the number of turns of the electromagnetic coil” in line 49;
“the two ends of each electromagnetic coil” in line 50;
“the magnetic field directions of the two electromagnetic coils” in line 53;
“the magnetic field intensity” in line 55;
“the left side and the right side of the output tube” in line 60;
“the front side and the rear side of the upper surface of the bottom plate” 69;

“the two sides” in line 72;
“the two ends of the first rotating shaft” in line 73;
“the outer ends of the two first side plates” in line 74;
“the front side and the rear side of the lower surface of the top plate” in line 75;
“the two ends of the second sliding rod” in line 77;
“the two sides” in line 78;
“the two end of the second rotating shaft” in line 79;
“the inner ends of the two second side plates” in line 80;
“the same xoy plane” in line 83;
“the inner end of the adjusting screw rod” in line 84;
“the outer end of the adjusting screw rod” in line 87;
“the middle” and “the two ends of the two connecting rods” in line 90;
“lower surface of the clamp” in line 96;
“the groove” and “the upper end of the spring” in line 97;
“the upper end of the carbon brushes” in line 98;
“the lower end of the spring” in line 99;
“the periphery of laser head” in line 101;
“the supporting structure” in line 102;
“the main supporting frame” in line 103;
“the lower end of the vertical plate” and “the inner end of the horizontal plate” in line 104;

“the middle of each supporting plate” in line 110;
“the inner side of the supporting plate” in line 111;

Claim 2 recites the limitations 
“the rectangular frame” in line 5.
There are insufficient antecedent basis for this limitation in the claims.

Regarding claims 1, the limitations “the magnetic field generating module comprises a U-shaped iron core with a downward opening” and “and the ends, located on the same side, of the two U-shaped iron cores is connected with one iron core head” are indefinite, because it is unclear the invention comprising one U-shaped iron core or two U-shaped iron cores.
In light of the specification, the invention will be understood to be including two U-shaped iron cores.

Regarding claims 1-4 and 7, the limitations “and one end of the U-shaped iron core penetrates through the central column” and  “a first through hole allowing one end of the U-shaped iron core to penetrate through is formed in the middle of each supporting plate, and one end of the U-shaped iron core penetrates through the first through hole and is connected with the iron core head” in claim 1, “a third through hole for allowing one end of the U-shaped iron core “ in claim 2,  “the magnetic field 

Regarding claims 2-10, the claims are rejected due to their dependency on an indefinite claim as shown above.

Examiner’s note: The current claim is generally narrative and indefinite, the metes and bounds of the claimed limitation is unclear. It fails to particularly and clearly point out what is included or excluded in the claimed invention, and the issues appear to be raised by the translation into English from a foreign document. Examiner suggests applicant to amend the claim under U.S practice and clearly and positively specified the structure which goes to make up the device must be. 

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The claimed invention as a whole, discloses a flexible self-adapting composite carbon brush electromagnetic complex field synchronous laser cladding device comprises an electromagnetic field synchronous coupling module for machining a part, a mechanical arm for driving the electromagnetic field synchronous coupling module to move and laser generator, a laser for generating laser, a fixing frame including an upper fixing plate and a lower fixing plate, and a cooling part; wherein the electromagnetic field synchronous coupling module comprising laser head with an input tube and an output tube, an electric field portion, and a magnetic field portion having two magnetic field generating modules, two-shaped iron cores with coil parts and two iron core heads, and a support structure; wherein the electric field portion comprising two electric field generating modules having a plurality of carbon brushes and a scissor fork lifting platform including a clamp, a top plate, a bottom plate, two first side plates, two second side plates, a first sliding groove, a second sliding groove, two scissor fork arm, two connecting rods; wherein the coils parts further comprising an electromagnetic coil, a coil frame work, and a shell having a central column and two baffles; and wherein the support structure comprising a L-shaped main supporting frame, a vertical plate, horizontal plate, a coil supporting frame with four supporting plate and a first hole. The claimed invention also provides structural relationship between the structures above. The considered references cited alone or in combination does not teach every limitation in claim 1, and one of ordinary skill in the art would not found obvious teaching or motivation among the references above and other references to meet the limitation in .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHRIS Q LIU/Examiner, Art Unit 3761                                                                                                                                                                                                        
/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726